Case 3:20-cv-00098-REP Document 111 Filed 04/08/20 Page 1 of 5 PageID# 3013



                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION

                                                   )
STEVES AND SONS, INC.,                             )
                                                   )
                        Plaintiff,                 )
                                                   )       Civil Action No. 3:20-cv-000098
v.                                                 )
                                                   )
JELD-WEN, INC.,                                    )
                                                   )
                        Defendant.                 )
                                                   )


        STEVES AND SONS, INC.’S MEMORANDUM IN SUPORT OF MOTION
           TO FILE ITS POSITION REGARDING DISCOVERY DISPUTES,
                 AND ACCOMPANYING EXHIBITS, UNDER SEAL

       Plaintiff Steves and Sons, Inc. (“Steves”), pursuant to Rule 5 of the Local Civil Rules,

respectfully moves the Court for an order sealing portions of its Position Regarding Discovery

Disputes, and Exhibits 2, 4, 5, 6, and 9 attached thereto. In support of this motion, Steves states:

       Local Rule 5(C), Section 1 -- Non-confidential description of the material filed under
       seal.

       The material filed under seal consists of documents (and the discussion of documents)

designated as “Highly Confidential” pursuant to the Stipulated Protective Order entered in this

matter (Dkt. No. 25).

       The material filed under seal also consists of non-public data, which the parties regard as

commercially sensitive, as well as of statements in the Memorandum citing this data. Similarly,

the material filed under seal consists of testimony given at a hearing while the courtroom was

closed to the public.
Case 3:20-cv-00098-REP Document 111 Filed 04/08/20 Page 2 of 5 PageID# 3014



       Local Rule 5(c), Sections 2 and 3 -- A statement why sealing is necessary, references
       to governing case law, analysis of the appropriate standard, and a description of
       how that standard has been satisfied.

       Sealing the referenced Exhibits and related discussion is necessary because the Exhibits

are designated Highly Confidential per the Protective Order. Further, sealing of the data and

statements regarding the data is necessary because it is non-public data, which the parties regard

as commercially sensitive. Finally, sealing is necessary because some of the material quotes

testimony regarding insider information from a hearing at which the Court closed the courtroom

to the public and sealed the transcript.

       Documents should be sealed when a party’s interest in keeping the information contained

therein confidential outweighs the right of public access to judicial documents. See, e.g., Stone v.

Univ. of Maryland Med. Sys. Corp., 855 F.2d 178 (4th Cir. 1988); Ashcraft v. Conoco, Inc., 218

F.3d 288, 302 (4th Cir. 2000). The United States Court of Appeals for the Fourth Circuit has

directed that district courts should consider the following factors when determining whether to

exercise their discretion to seal documents: (1) “whether the records are sought for improper

purposes, such as promoting public scandals or unfairly gaining a business advantage;” (2)

“whether release would enhance the public’s understanding of an important historical event;

and” (3) “whether the public has already had access to the information contained in the records.”

Va. Dept. of State Police v. Wash. Post, 386 F.3d 567, 575 (4th Cir. 2004).

       Here, there could be an “unfair business advantage” gained by any party who had access

to the parties’ confidential information, which the parties regard as commercially sensitive.

Indeed, the Court has already sealed some of the testimony to be filed under seal with Steves’

Position Regarding Discovery Disputes. The public has never had access to the information at




                                                 2
Case 3:20-cv-00098-REP Document 111 Filed 04/08/20 Page 3 of 5 PageID# 3015



issue and it is routinely kept in confidence in the course of business. These are appropriate

grounds for sealing.

       Local Rule 5(c), Section 4 – Statement as to the period of time the party seeks to
       have the matter maintained under seal.

       Steves further requests that the documents designated as “Highly Confidential” be filed

under seal, pursuant to the Stipulated Protective Order (Dkt. No. 25), entered February 20, 2020.

Steves also believes that the exhibits and portions of the Response requested to be filed under

seal should remain under seal indefinitely in the absence of a court ruling that the material is not

confidential. Finally, Steves believes that the portions of the sealed transcript quoted in and

appended to it Position Regarding Discovery Disputes should remain under seal pursuant to the

Court’s rules.

       The Position Regarding Discovery Disputes and Exhibits sought to be filed under seal are

being filed electronically with the Court contemporaneously herewith, as required by Local Civil

Rule 5. A redacted version of the Position Regarding Discovery Disputes is being publicly filed.



Dated: April 8, 2020

                                              Respectfully submitted,

                                              STEVES AND SONS, INC.

                                              By:    /s/Lewis F. Powell III
                                              Lewis F. Powell III (VSB No. 18266)
                                              Michael Shebelskie (VSB No. 27459)
                                              Maya M. Eckstein (VSB No. 41413)
                                              HUNTON ANDREWS KURTH LLP
                                              Riverfront Plaza, East Tower
                                              951 East Byrd Street
                                              Richmond, Virginia 23219-4074
                                              Telephone: (804) 788-8200
                                              Facsimile: (804) 788-8218
                                              lpowell@hunton.com

                                                 3
Case 3:20-cv-00098-REP Document 111 Filed 04/08/20 Page 4 of 5 PageID# 3016



                                  mshebelskie@hunton.com
                                  meckstein@hunton.com

                                  Glenn D. Pomerantz
                                  Kyle W. Mach
                                  Emily Curran-Huberty
                                  MUNGER, TOLLES & OLSON LLP
                                  355 S. Grand Avenue, 50th Floor
                                  Los Angeles, CA 90071
                                  Telephone: (213) 683-9132
                                  Facsimile: (213) 683-5161

                                  Marvin G. Pipkin
                                  Kortney Kloppe-Orton
                                  PIPKIN LAW
                                  10001 Reunion Place, Suite 6400
                                  San Antonio, TX 78216
                                  Telephone: (210) 731-6495
                                  Facsimile:     (210) 293-2139
                                  Attorneys for Plaintiff




                                     4
Case 3:20-cv-00098-REP Document 111 Filed 04/08/20 Page 5 of 5 PageID# 3017



                                    CERTIFICATE OF SERVICE

       I hereby certify that on April 8, 2020, I caused a copy of the foregoing to be

electronically filed using the CM/ECF system, which will send notification to counsel of record

of such filing by operation of the Court’s electronic system. Parties may access this filing via the

Court’s electronic system.


                                              By /s/Lewis F. Powell III
                                                    Lewis F. Powell III




                                                 5
